Case 1:17-cv-00635-JDB Document 58-1 Filed 04/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al

Plaintiffs,
v. Case No. 1:17-cv-00635-JDB
YAHOO! INC., et al

Defendants.

 

DECLARATION OF BRIAN E. PUMPHREY IN SUPPORT OF MOTION FOR

ADMISSION PRO HAC VICE

Pursuant to Local Rule 83.2(d), I declare the following:

L.

2.

My name is Brian Emory Pumphrey.

I am a partner of the law firm McGuireWoods LLP, and counsel of record for Defendants
Yahoo! Inc, Ronald Bell, and Michael Callahan in the above-referenced matter. My
office address is 800 East Canal Street, Richmond, VA 23219 and my office phone
number is 804-775-7745.

I have been admitted to, and am a member in good standing of, the Virginia State Bar. I
have not been subject to any disciplinary proceedings as a member of the bar in any
jurisdiction, nor are there any disciplinary proceedings currently pending against me.

In the past two years, I have not been admitted pro hac vice in any other case in the
United States District Court for the District of Columbia.

I certify that I am familiar with this Court’s Local Rules.

 
Case 1:17-cv-00635-JDB Document 58-1 Filed 04/30/20 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct. Executed this 30" day of

April, 2020.

 

Brian E. Pumphrey (VSB: 473A2)
McGuirREWoops LLP

800 East Canal Street

Richmond, VA 23219
Telephone: (804) 775-7745
bpumphrey@mcguirewoods.com

 
